Exhibit 99.3 VANITY EVENT HOLDINGS, INC. Unaudited Pro Forma Condensed Combined Financial Statements On December 31, 2010, Vanity Event Holdings, Inc. (“Vanity” or the “Company”) entered into a share exchange agreement (“Exchange Agreement”) by and among the Company, Shogun Energy, Inc., a South Dakota corporation (“Shogun”), Shawn Knapp, the principal shareholder of Shogun (the “Principal Shareholder”) and the other shareholders of Shogun (the “Shogun Shareholders” and collectively with the Principal Shareholder, the “Shareholders”).Pursuant to the terms of the Exchange Agreement, the Shareholders exchanged an aggregate of 100% of the issued and outstanding shares of capital stock of Shogun in exchange for 500,000 shares of the Company’s series A preferred stock (the “Exchange”). Each share of series A preferred stock shall be entitled to 1,604 votes per share and shall be convertible into 1,604 shares of the Company’s common stock.Upon filing an amendment to the Company’s certificate of incorporation to increase the number of shares of authorized common stock so that there is an adequate amount of shares of authorized common stock for issuance upon conversion of the series A preferred stock (the “Amendment”), the shares of series A preferred stock will be automatically converted into an aggregate of 802,000,000 shares of the Company’s common stock.The Exchange Agreement contains customary terms and conditions for a transaction of this type, including representations, warranties and covenants, as well as provisions describing the Exchange consideration, the process of exchanging the consideration and the effect of the Exchange.The closing of the transaction took place on December 31, 2010 (the “Closing Date”). The transaction has been accounted for in substance as a reverse acquisition of Vanity by Shogun since the stockholders of Shogun owned a majority of the Company’s voting power immediately following the transaction and Shogun’s management has assumed operational, management and governance control. Shogun is treated as the surviving and continuing entity. The Company did not recognize goodwill or any intangible assets in connection with this transaction. The unaudited pro forma condensed combined balance sheet presents the financial position of the Company as if the acquisition of Shogun occurred on September30, 2010. The unaudited pro forma condensed consolidating statements of operations for the nine months ended September30, 2010 and year ended December31, 2009 have been prepared as if the acquisition occurred on January 1, 2009. The unaudited pro forma condensed combined financial statements, which have been prepared in accordance with rules prescribed by Article11 of RegulationS-X, are provided for informational purposes only and are not necessarily indicative of the past or future results of the operations or financial position of the Company. This information should be read in conjunction with the previously filed Current Report on Form 8-K filed with the Securities and Exchange Commission on January 6, 2011, the previously filed historical financial statements and accompanying notes of the Company contained in its Annual Report on Form 10-K for the fiscal year ended December31, 2009 and its Quarterly Report on Form 10-Q for the fiscal quarter ended September30, 2010 and the historical financial statements and accompanying notes of Shogun included in this report on Form 8-K/A. Vanity Events Holding, Inc Unaudited Pro Forma Condensed Combined Balance Sheet September 30, 2010 Pro Forma Adjustments Pro Forma Vanity Shogun Total Dr Cr Combined Assets Current assets Cash and cash equivalents $ $ $ 1 $ Accounts receivable, net Inventory Prepaid expensed and other current assets - Receivable from related party Total current assets Property and equipment, net 1 Other assets Total assets $ Liabilities and deficiency in stockholders' equity Current liabilities Accounts payable and accrued expenses $ Deferred revenue - Derivative liability - Convertible notes payable, net - Notes payable - bank Notes payable - related parties Loan payable - Accrued payroll liabilities and sales tax liabilities - Total current liabilities Advance on stock purchase - 1 - Total liabilities Deficiency in stockholders' equity Preferred stock - - 2 50 50 Common stock 2 1 ) Additional paid in capital 2 1 2 Accumulated deficit ) Due from related parties/shareholders ) - ) ) Total deficiency in stockholders' equity ) Total liabilities and deficiency in stockholders' equity $ 1) To record sale of 106,540 shares of Shogun common stockfor $432,700 cash and $100,000 of leasehold improvements. Of the $432,700 of cash proceed, $70,000 had been receivedprior to September 30, 2010. 2) To record issuance of 500,000 shares of Vanity preferredstock for all issued and outstanding Shogun common stockand to eliminate Vanity accumulated deficit as a resultof the reverse acquisition. Vanity Events Holding, Inc Unaudited Pro Forma Condensed Combined Statement of Operations Nine Months ended September 30, 2010 Pro Forma Adjustments Pro Forma Vanity Shogun Total Dr Cr Combined Revenue $ Cost of good sold Gross profit Operating expenses 1 Loss from operations ) Interest expense ) Change in fair value of derivative liability ) - ) ) Loss before provision for income taxes ) Provision for income taxes - - - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average shares outstanding 1) To record depreciation of leasehold improvements acquired in Shogun common stock sale Vanity Events Holding, Inc Unaudited Pro Forma Condensed Combined Statement of Operations Year ended December 31, 2009 Pro Forma Adjustments Pro Forma Vanity Shogun Total Dr Cr Combined Revenue $ Cost of good sold Gross profit (loss) Operating expenses 1 Loss from operations ) Interest income (expense) - Loss before provision for income taxes ) Provision for income taxes - - - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average shares outstanding 1) To record depreciation of leasehold improvements acquired in Shogun common stock sale
